Case 6:21-cv-00313-GAP-GJK Document 3-5 Filed 02/22/21 Page 1 of 5 PageID 652




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION

 SPEECH FIRST, INC.,
                              Plaintiff,
                                           Case No. 6:21-cv-00313
 v.

 ALEXANDER CARTWRIGHT, in
 his official capacity as President of
 the University of Central Florida, et
 al.,
                            Defendants.

                     DECLARATION OF STUDENT C
      1.    I am a junior at the University of Central Florida (“the

University”).

      2.    I am over the age of eighteen and under no mental disability or

impairment. I have personal knowledge of the following facts and, if called as

a witness, would competently testify to them.

      3.    I am a member of Speech First.

      4.    I am politically conservative and have views that are unpopular,

controversial, and in the minority on campus.

      5.    I am strongly against illegal immigration. I think it is terrible that

certain people cut the line and get government benefits. I believe that I should

be allowed to say that certain people are “illegal” immigrants—because they
Case 6:21-cv-00313-GAP-GJK Document 3-5 Filed 02/22/21 Page 2 of 5 PageID 653




are here illegally. I believe my views are correct, but many consider them to be

“racist.”

      6.    I find the issues surrounding gender identity to be confusing and,

frankly, a little silly. I want to be respectful of people, but the argument that

there are 20,000 different genders is ridiculous. Many of the things I hear

about gender identity are strange and not normal. My views, however, are

considered “transphobic” by some people.

      7.    I strongly support the Second Amendment. We should have the

right to bear arms, even assault rifles, in order to protect ourselves from others

and from the government.

      8.    I enrolled in the University because I wanted to learn in a

challenging environment where students and faculty are free to engage in

lively, fearless debate and deliberation.

      9.    I want to engage in open and robust intellectual debate with my

fellow students about these topics in the classroom, in other areas of campus,

online, and in the City of Orlando.

      10.   Because I have strong views on these issues, I want to speak

passionately and repeatedly about them. I want to point out the flaws in fellow

students’ arguments and encourage them to change their minds or, at a

minimum, to understand my views.




                                        2
Case 6:21-cv-00313-GAP-GJK Document 3-5 Filed 02/22/21 Page 3 of 5 PageID 654




      11.   But the University’s harassment and computer policies and the

Just Knights Response Team make me reluctant to openly express my

opinions.

      12.   I do not fully express myself or talk about certain issues because I

fear that sharing my beliefs will be considered “discriminatory harassment.” I

fear that other students will find my views “unwanted” or “humiliating” or

claim that my views “interfere[] with” their educational opportunities. Many

of the topics that I want to address could easily be considered “discriminatory”

under the University’s definition of “discriminatory harassment.” My fears are

grounded in my own personal experiences on campus.

      13.   My fears are amplified by the fact that the University can punish

me not only for committing “discriminatory harassment” myself, but also for

“complicity” or “failing to intervene” during someone else’s “discriminatory

harassment.”

      14.   I also want to use the University email system to contact other

students in support of conservative initiatives and to oppose student-

government proposals regarding controversial political issues. But I do not

fully express myself or talk about certain issues because I fear that doing so

will be considered a violation of the ResNet User Agreement and UCF Policy

4-002.2, and that I will lose my network privileges or even face disciplinary

sanctions as a result. I am scared that other students will characterize emails


                                       3
Case 6:21-cv-00313-GAP-GJK Document 3-5 Filed 02/22/21 Page 4 of 5 PageID 655




asserting my beliefs as “harassing,” “invasive,” “unwanted,” or “hate

messages.”

      15.    Finally, I do not fully express myself or talk about certain issues

because I fear that other students, faculty members, or others will report me

to the Just Knights Response Team for committing a “bias-related” offense. I

worry that there are other students who will turn me in for engaging in

“biased” speech and that the University will take action against me. For

example, I’m afraid that the Just Knights Response Team will keep a record

on me, share the allegations with others, call me in for meetings, or refer the

allegations to the Office of Student Rights and Responsibility or the UCF police

department.

      16.    I am signing this declaration under a pseudonym because I am a

current student at the University and, if my participation in this litigation

becomes public, I fear reprisal from the University, my professors, my fellow

students, and others.




                                       4
Case 6:21-cv-00313-GAP-GJK Document 3-5 Filed 02/22/21 Page 5 of 5 PageID 656




      Pursuant to 28 U.S.C. §1746, I declare under penalty of perjury that the

foregoing is true and correct to the best of my knowledge.



      Executed on February 16, 2021.


                                           ______________________________
                                           Student C




                                       5
